EXHIBIT 10.1

 

 

 

 

SERIES B PREFERRED STOCK PURCHASE AGREEMENT

 

 

BY AND AMONG

 

 

PRICESMART, INC.

 

 

and

 

 

THE INVESTORS LISTED ON

EXHIBIT A ATTACHED HERETO

 

 

 

 

Dated as of July 8, 2003

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.  

AUTHORIZATION AND SALE OF THE SHARES

   1    

1.1

   Authorization of the Shares    1    

1.2

   Sale of the Shares    1 2.  

CLOSING

   1 3.  

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   2    

3.1

   Organization, Good Standing and Qualification    2    

3.2

   Authorization    2    

3.3

   Valid Issuance of the Securities    3    

3.4

   Capitalization    3    

3.5

   Noncontravention    4    

3.6

   Reports Filed Under the Securities Exchange Act of 1934; Financial Statements
   5    

3.7

   Absence of Certain Changes    5    

3.8

   No General Solicitation    5    

3.9

   Disclosure    5 4.  

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

   6    

4.1

   Organization and Qualification    6    

4.2

   Authorization    6    

4.3

   Purchase for Own Account    6    

4.4

   Accredited Investor Status    6    

4.5

   Restricted Securities    7    

4.6

   Due Diligence and No Solicitation    7    

4.7

   Further Limitations on Disposition    7    

4.8

   Legends    7 5.  

PRE-CLOSING COVENANTS OF THE PARTIES

   8    

5.1

   General    8    

5.2

   Notice of Developments    8 6.  

POST-CLOSING COVENANTS OF THE PARTIES

   8    

6.1

   Status of Dividends    8    

6.2

   Listing; Reservation    8 7.  

CONDITIONS TO THE INVESTORS’ OBLIGATIONS AT CLOSING

   9    

7.1

   Representations and Warranties True    9    

7.2

   Compliance with Covenants    9    

7.3

   No Litigation    9    

7.4

   Securities Exemptions    9    

7.5

   Certificate of Designations    9    

7.6

   Shares    10    

7.7

   Proceedings    10    

7.8

   No Material Adverse Effect    10

 

ii



--------------------------------------------------------------------------------

8.   

CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING

   10     

8.1

   Representations and Warranties True    10     

8.2

   Payment of Consideration    10     

8.3

   No Litigation    10     

8.4

   Securities Exemptions    11 9.   

REGISTRATION STATEMENT FOR RESALE OF THE SHARES

   11     

9.1

   Registration    11     

9.2

   Company Obligations    11     

9.3

   Restrictions on Registrations    12     

9.4

   Investor Obligations and Rights    13     

9.5

   Indemnification    14     

9.6

   Expenses    16 10.   

TERMINATION

   17     

10.1

   Termination    17     

10.2

   Effect of Termination    17 11.   

MISCELLANEOUS

   17     

11.1

   Survival of Warranties    17     

11.2

   Specific Performance    17     

11.3

   Successors and Assigns    18     

11.4

   Governing Law    18     

11.5

   Counterparts    18     

11.6

   Headings    18     

11.7

   Notices    19     

11.8

   No Finder’s Fees    19     

11.9

   Amendments and Waivers    20     

11.10

   Attorneys’ Fees    20     

11.11

   Severability    20     

11.12

   Entire Agreement    20     

11.13

   No Third Party Beneficiaries    20     

11.14

   Public Announcements    20     

11.15

   Further Assurances    20     

11.16

   Fees and Expenses    20     

11.17

   Waiver of Jury Trial    21 SCHEDULES      Schedule 3.4(b)      EXHIBITS     
Exhibit A        Schedule of Investors      Exhibit B        Certificate of
Designations     

 

iii



--------------------------------------------------------------------------------

SERIES B PREFERRED STOCK PURCHASE AGREEMENT

 

This SERIES B PREFERRED STOCK PURCHASE AGREEMENT (including the Exhibits and
Schedules hereto, this “Agreement”) is made and entered into as of July 8, 2003
by and among PriceSmart, Inc., a Delaware corporation (the “Company”), and the
investors listed on Exhibit A attached hereto (each an “Investor” and,
collectively, the “Investors”). The Investors and the Company are referred to
herein individually as a “Party” and together as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase from the Company, an aggregate of 22,000 shares of the Company’s
Series B Preferred Stock, par value $.0001 per share (the “Series B Preferred”),
on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

1. AUTHORIZATION AND SALE OF THE SHARES

 

1.1 Authorization of the Shares. The Company has authorized a new series of
preferred stock, designated 8% Series B Cumulative Convertible Redeemable
Preferred Stock, such series having the rights, preferences and privileges
provided for in the Company’s Certificate of Designations, Preferences and
Relative, Participating, Optional and Other Special Rights of 8% Series B
Cumulative Convertible Redeemable Preferred Stock and Qualifications,
Limitations and Restrictions Thereof, a form of which is attached hereto as
Exhibit B (the “Series B Certificate”). In addition, the Company has authorized
the issuance and sale to the Investors of an aggregate of 22,000 shares of the
Series B Preferred (the “Shares”).

 

1.2 Sale of the Shares. Subject to the terms and conditions of this Agreement,
the Company agrees to sell to each of the Investors at the Closing, and each of
the Investors severally agrees to purchase from the Company at the Closing, that
number of Shares set forth opposite each such Investor’s name on Exhibit A
attached hereto at a purchase price of $1,000 per share (the “Purchase Price”).
The shares of the Company’s common stock, par value $.0001 per share (the
“Common Stock”), issued or issuable upon conversion of the Shares are referred
to as the “Conversion Shares.” The Shares and the Conversion Shares are
collectively referred to as the “Securities.”

 

2. CLOSING. The purchase and sale of the Shares (the “Closing”) will take place
at the offices of Latham & Watkins LLP, 12636 High Bluff Drive, Suite 300, San
Diego, CA 92130 at 10:00 a.m. Pacific Time, on July 9, 2003, or at such other
time and place mutually agreed upon by the Parties, or if any of the conditions
set forth in Section 7 (other than conditions with respect to actions the
respective Parties will take at the Closing itself) has not been satisfied, a
later date selected by the Investors, which date shall be within five (5)
Business Days (as defined below) following the satisfaction or waiver of all
conditions to the obligations

 

1



--------------------------------------------------------------------------------

of the Parties to consummate the transactions to occur at the Closing (other
than conditions with respect to actions the respective Parties will take at the
Closing itself) (such date, the “Closing Date”). “Business Day” means any day,
other than a Saturday, Sunday or a day on which banking institutions in the
State of California are authorized or obligated by law, regulation or executive
order to close. At the Closing, the Company will deliver to each of the
Investors (i) a certificate registered in the Investor’s name and in the
denominations designated by such Investor prior to the Closing Date representing
the Shares and (ii) the other documents and certificates to be delivered
pursuant to Section 7 hereof, all against payment of the Purchase Price by wire
transfer of immediately available funds as directed pursuant to instructions
delivered by the Company to the Investors prior to the Closing Date. The number
of Shares to be purchased at the Closing by each Investor and the portion of
aggregate Purchase Price to be paid by each Investor are set forth next to each
Investor’s name on Exhibit A hereto.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to, and agrees with, the Investors that the statements in the
following paragraphs of this Section 3 are true and correct:

 

3.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries (as defined below) is a corporation, partnership or limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to own or lease and operate its properties and to conduct its business
as it is currently being conducted and is proposed to be conducted. Each of the
Company and its Subsidiaries is duly licensed, authorized or qualified as a
foreign corporation, partnership or limited liability company for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which its ownership, lease or operation of property or conduct
of business requires such qualification, except where the failure to be so
qualified would not have a material adverse effect on the assets, liabilities,
condition (financial or otherwise), results of operations, prospects or business
of the Company and its Subsidiaries taken as a whole (“Material Adverse
Effect”). The Company is not in default under or in violation of any provision
of its amended and restated certificate of incorporation (the “Certificate of
Incorporation”) or its bylaws (the “Bylaws”). “Subsidiary” means as to any
Person (as defined below), any other Person of which more than 50% of the shares
of the voting stock or other voting interests are owned or controlled, or the
ability to select or elect more than 50% of the directors or similar managers is
held, directly or indirectly, by such first Person or one or more of its
Subsidiaries or by such first Person and one or more of its Subsidiaries.
“Person” means any individual, corporation, company, association, partnership,
limited liability company, joint venture, trust, unincorporated organization or
Governmental Authority (as defined below).

 

3.2 Authorization. The Company has all requisite power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. All
corporate action on the part of the Company necessary for the authorization,
execution and delivery of this Agreement, the performance of the obligations of
the Company at the Closing, the performance of the obligations of the Company
under Section 9 hereof and the issuance and delivery of the Securities has been
taken, and this Agreement has been duly executed and delivered by the Company
and constitutes a valid and legally binding obligation of the Company,
enforceable in accordance with its terms, except as may be limited by (i)
applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of

 

2



--------------------------------------------------------------------------------

creditors’ rights generally; (ii) the effect of rules of law governing the
availability of equitable remedies; and (iii) the unenforceability under certain
circumstances under law or court decisions of provisions providing for the
indemnification of or contribution to a party with respect to a liability where
such indemnification or contribution is contrary to public policy or prohibited
by law.

 

3.3 Valid Issuance of the Securities.

 

(a) The Shares have been duly and validly authorized, reserved for issuance and,
when issued, sold and delivered by the Company in accordance with the terms of
this Agreement for the consideration provided for herein, will have been duly
and validly issued, will be fully paid and nonassessable and will be free of any
mortgage, pledge, lien, security interest, claim, voting agreement, conditional
sale agreement, title retention agreement, restriction, option or encumbrance of
any kind, character or description whatsoever (“Lien”) (other than those that
may be created by the Investors) and free of any restrictions on transfer other
than restrictions on transfer under applicable federal and state securities laws
and, assuming the truth and correctness of the Investors’ representations and
warranties in Section 4 below, will be issued in compliance with all applicable
federal and state securities laws.

 

(b) The Conversion Shares have been duly and validly authorized by the Company
and reserved for issuance and, when issued in accordance with the terms of the
Series B Certificate, will have been duly and validly issued, will be fully paid
and nonassessable and will be free of any Liens (other than those that may be
created by the Investors) and free of any restrictions on transfer other than
restrictions on transfer under applicable federal and state securities laws and
will be issued in compliance with all applicable federal and state securities
laws.

 

3.4 Capitalization.

 

(a) The entire authorized capital stock of the Company consists of 15,000,000
shares of Common Stock, of which 6,871,913 shares (not including 413,650 shares
held by the Company as treasury shares) were issued and outstanding as of July
3, 2003, and 2,000,000 shares of preferred stock, par value $.0001 per share, of
which 20,000 shares of the Company’s 8% Series A Cumulative Convertible
Redeemable Preferred Stock, and not including the Shares issued pursuant to this
Agreement, are issued and outstanding as of the date of this Agreement. Except
as set forth in the SEC Documents (as defined below) and except as contemplated
hereby, there are no outstanding or authorized warrants, options, purchase
rights, subscription rights, conversion rights, exchange rights or other
contracts, commitments or obligations that could require the Company or any of
its Subsidiaries to issue, grant, deliver or sell or otherwise cause to be
issued, granted, delivered or sold or become outstanding any capital stock of
the Company or any of its Subsidiaries, except for those granted in the ordinary
course of business since the dates of the SEC Documents. There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to the Company or any of its
Subsidiaries. To the Company’s knowledge, there are no voting trusts, proxies or
other agreements or understandings with respect to the voting of the capital
stock of the Company.

 

3



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 3.4(b) hereto, the registration of the
Conversion Shares pursuant to Section 9 hereof will not give rise to any
registration rights on behalf of any Person under any agreement or instrument
applicable to the Company. Except as set forth on Schedule 3.4(b) hereto, other
than pursuant to Section 9 hereof, no Person has any right to require the
Company to register securities of the Company under the Securities Act of 1933,
as amended (the “1933 Act”).

 

3.4 Noncontravention.

 

(a) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will (i) violate any constitution,
statute, regulation, rule, ordinance, code, injunction, judgment, order, decree,
ruling, charge, writ, determination or other restriction (“Law”) of any
government or political subdivision or department thereof, any governmental
regulatory body, commission, board, agency or instrumentality, or any court or
arbitrator or alternative dispute resolution body, in each case whether federal,
state, local or foreign (“Governmental Authority”) to which the Company or any
of its Subsidiaries is subject or any provision of the Certificate of
Incorporation or the Bylaws or the certificate of incorporation or bylaws or
similar constituent documents of the Company’s Subsidiaries or (ii) conflict
with, result in a breach or violation of, constitute a default (with or without
notice or the passage of time) under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel, or give rise to
a right to put or to compel a tender offer for outstanding securities of the
Company or any of its Subsidiaries or require any notice, consent, waiver or
approval under any agreement, contract, lease, license, loan, debt instrument,
note, bond, indenture, mortgage, deed of trust, joint venture agreement,
approval of a Governmental Authority or other arrangement to which the Company
or any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the Company’s or its Subsidiaries’
assets is subject (or result in the imposition of any mortgage, pledge, Lien,
encumbrance, charge or other security interest upon any of such assets or
properties), except in either case, where such violation, conflict or default
would not have a Material Adverse Effect.

 

(b) Except for filings which may be required under state securities laws, for
which filings the Company shall be responsible, neither the Company nor any of
its Subsidiaries is required to give any notice to, make any filing or
registration with, or obtain any authorization, consent or approval of any
Governmental Authority in connection with the execution, delivery and
performance by the Company of this Agreement and the transactions contemplated
hereby (including the issuance of Common Stock upon conversion of the Series B
Preferred).

 

(c) No consent or approval of the Company’s stockholders is required by Law, the
Certificate of Incorporation, the Bylaws, the rules and regulations of the
Nasdaq Stock Market, or otherwise, for the execution, delivery and performance
by the Company of this Agreement and the consummation of the transactions
contemplated hereby (including the issuance of Common Stock upon conversion of
the Series B Preferred).

 

(d) The execution, delivery and performance of this Agreement by the Company and
the consummation of transactions contemplated hereby will not constitute a

 

4



--------------------------------------------------------------------------------

“Change of Control” as such term is defined in any contract, agreement,
indenture, mortgage, note, lease or other instrument to which the Company or any
of its Subsidiaries is a party or by which the Company or any such Subsidiary is
bound or to which the properties of the Company or any such Subsidiary is
subject.

 

3.5 Reports Filed Under the Securities Exchange Act of 1934; Financial
Statements.

 

(a) The Company has timely filed with the Securities and Exchange Commission
(the “SEC”) all reports required to be filed by the Company under the Securities
Exchange Act of 1934, as amended (the “1934 Act”). All such reports filed by the
Company with the SEC in the preceding twelve (12) months (the “SEC Documents”)
(i) comply in all material respects, with the applicable requirements of the
1934 Act and the 1933 Act, and (ii) contain all statements required to be stated
therein in accordance with the 1934 Act and do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading.

 

(b) As of their respective dates (except as they have been correctly amended),
the financial statements of the Company included in the SEC Documents (i)
complied in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto, (ii) have
been prepared in accordance with United States generally accepted accounting
principles, consistently applied, during the periods involved (except (A) as may
be otherwise indicated in such financial statements or the notes thereto or (B)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and (iii) fairly present
the financial position of the Company and its Subsidiaries as of the dates
thereof and the results of its operations and cash flows of the Company and its
Subsidiaries (on a consolidated basis) for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).

 

3.6 Absence of Certain Changes. Except as disclosed in the SEC Documents or
otherwise disclosed in public announcements or press releases, since August 31,
2002, the Company and its Subsidiaries have conducted their consolidated
business in the ordinary and usual course and there has been no change to the
business, properties, assets, operations, prospects, results of operations or
condition (financial or otherwise) of the Company or its Subsidiaries (taken as
a whole), except for such changes which could not be reasonably expected to have
a Material Adverse Effect.

 

3.7 No General Solicitation. Neither the Company, nor any of its Affiliates (as
defined below), nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D (“Regulation D”) promulgated under the 1933 Act) in connection with
the offer or sale of the Shares. “Affiliate” has the meaning set forth in Rule
12b-2 promulgated under the 1934 Act as in effect on the date hereof. The term
“Affiliated” has a correlative meaning.

 

3.8 Disclosure. No information that has been provided to the Investors by the
Company or any of its representatives in connection with the transactions
contemplated by this Agreement, and no exhibit, document, statement, certificate
or schedule furnished or to be

 

5



--------------------------------------------------------------------------------

furnished to the Investors pursuant to this Agreement, contains or will contain,
as the case may be, any untrue statement of a material fact, or omits or will
omit, as the case may be, to state a material fact necessary to make the
statements or facts contained therein not misleading.

 

4. REPRESENTATIONS AND WARRANTIES OF THE INVESTORS. Each of the Investors
severally and not jointly represents and warrants to the Company that the
statements in the following paragraphs of this Section 4 are true and correct
with respect to such Investor:

 

4.1 Organization and Qualification. The Investor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. The Investor has all requisite power and authority to enter into
and perform this Agreement and to carry out the transactions contemplated by
this Agreement.

 

4.2 Authorization. All action on the part of the Investor necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of the Investor hereunder has been taken, and this Agreement has
been duly executed and delivered by the Investor and constitutes a valid and
legally binding obligation of the Investor, enforceable in accordance with its
terms, except as may be limited by (a) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally; (b) the effect of rules of law
governing the availability of equitable remedies; and (c) the unenforceability
under certain circumstances under law or court decisions of provisions providing
for the indemnification of or contribution to a party with respect to a
liability where such indemnification or contribution is contrary to public
policy or prohibited by law.

 

4.3 Purchase for Own Account. Except as permitted pursuant to Section 11.3
hereof, the Securities to be acquired by the Investor hereunder will be acquired
for investment for the Investor’s own account, not as a nominee or agent, and
not with a view to the public resale or distribution thereof within the meaning
of the 1933 Act, and the Investor has no present intention of selling or
otherwise distributing the same. The Investor does not have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to the
Securities. The Investor also represents that it has not been formed for the
specific purpose of acquiring the Securities.

 

4.4 Accredited Investor Status. The Investor is an “accredited investor” within
the meaning of Regulation D. By reason of its business and financial experience,
sophistication and knowledge, the Investor is capable of evaluating the risks
and merits of the investment made pursuant to this Agreement. The Investor
confirms that it is able (a) to bear the economic risk of this investment, as
well as other risk factors as more fully set forth herein and in the SEC
Documents, (b) to hold the Securities for an indefinite period of time and (c)
to bear a complete loss of the Investor’s investment; and the Investor
represents that it has sufficient liquid assets so that the illiquidity
associated with this investment will not cause any undue financial difficulties
or affect the Investor’s ability to provide for its current needs and possible
financial contingencies.

 

6



--------------------------------------------------------------------------------

4.5 Restricted Securities. The Investor understands that the Securities are
characterized as “restricted securities” under the 1933 Act inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under the 1933 Act and applicable regulations thereunder such
securities may be resold without registration under the 1933 Act only in certain
limited circumstances. In this connection, the Investor represents that it is
familiar with Rule 144 promulgated under the 1933 Act (“Rule 144”), as presently
in effect, and understands the resale limitations imposed thereby and by the
1933 Act. The Investor understands that the Company is under no obligation to
register any of the securities sold hereunder except as provided in Section 9
hereof.

 

4.6 Due Diligence and No Solicitation. The Investor has had a reasonable
opportunity to ask questions of and receive answers from the Company and its
officers, and all such questions have been answered to the full satisfaction of
the Investor. At no time was the Investor presented with or solicited by any
leaflet, public promotional meeting, circular, newspaper or magazine article,
radio or television advertisement or any other form of general advertising.

 

4.7 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Investor further agrees not to make any
disposition of all or any portion of the Securities unless and until:

 

(a) there is then in effect a registration statement under the 1933 Act covering
such proposed disposition and such disposition is made in accordance with such
registration statement; or

 

(b) (i) the Investor shall have notified the Company of the proposed disposition
and shall have furnished the Company with a statement of the circumstances
surrounding the proposed disposition, and (ii) the Investor shall have furnished
the Company at the Investor’s expense an opinion of counsel, reasonably
satisfactory to the Company that such disposition will not require registration
of such securities under the 1933 Act; provided that the Company shall not
require an opinion of counsel for routine sales of shares pursuant to Rule 144.

 

4.8 Legends. It is understood that the certificates evidencing the Securities
will bear the legends set forth below:

 

(a) THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.

 

(b) The legend referred to in Section 4.8(a) above shall be removed from a
certificate representing such Securities or shares of Common Stock issued upon
conversion thereof if the securities represented thereby are sold pursuant to an
effective registration statement under the 1933 Act, or there is delivered to
the Company such satisfactory

 

7



--------------------------------------------------------------------------------

evidence, which may include an opinion of independent counsel, as reasonably may
be requested by the Company, to confirm that neither such legend nor the
restrictions on transfer set forth therein are required to ensure that transfers
of such securities will not violate the registration requirements of the 1933
Act.

 

5. PRE-CLOSING COVENANTS OF THE PARTIES. The Parties agree as follows with
respect to the period between the execution of this Agreement and the Closing:

 

5.1 General. Each of the Parties will use its reasonable best efforts to take
all action and to do all things necessary, proper or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Sections 7 and 8 below).

 

5.2 Notice of Developments. Each Party will give prompt written notice to the
other of any material adverse development causing a breach of any of its own
representations and warranties in Section 3 or 4 above. No disclosure by any
Party pursuant to this Section 5.2, however, shall be deemed to cure any
misrepresentation, breach of warranty or breach of covenant.

 

6. POST-CLOSING COVENANTS OF THE PARTIES.

 

6.1 Status of Dividends. The Company agrees to treat the Series B Preferred as
equity for all tax purposes unless the Company determines that there is no
reasonable basis for such position. The Company shall take no action (other than
as required by Law) that would jeopardize the availability of the dividends
received deduction under Section 243(a)(1) of the Internal Revenue Code of 1986,
as amended, for the distributions on Series B Preferred that are paid out of
current or accumulated earnings and profits, if any.

 

6.2 Listing; Reservation.

 

(a) So long as the Investors or their respective Affiliates Beneficially Own any
Securities, the Company shall use its best efforts to ensure that the shares of
Common Stock continue to be quoted on the NASDAQ Stock Market; provided,
however, this Section 6.2(a) shall not restrict the Company from engaging in any
reclassification, capital reorganization or other change in the outstanding
shares of Common Stock or any consolidation or merger of the Company with or
into another corporation or any other transaction in which the stockholders of
the Company are required to exchange their shares of Common Stock for stock or
other securities of the Company or any other Person. “Beneficially Own” with
respect to any securities means having “beneficial ownership” of such securities
(as determined pursuant to Rule 13d-3 promulgated under the 1934 Act as in
effect on the date hereof, except that a Person shall be deemed to Beneficially
Own all such securities that such Person has the right to acquire by conversion,
exercise of option or otherwise whether such right is exercisable immediately or
after the passage of time). The terms “Beneficial Ownership” and “Beneficial
Owner” have correlative meanings.

 

(b) From and after the Closing Date, the Company shall at all times reserve and
keep available, out of its authorized and unissued Common Stock, solely for the
purpose of issuing Common Stock upon the conversion of the Shares, such number
of shares of

 

8



--------------------------------------------------------------------------------

Common Stock free of preemptive rights as shall be sufficient to issue Common
Stock upon the conversion of the Shares.

 

7. CONDITIONS TO THE INVESTORS’ OBLIGATIONS AT CLOSING. The obligations of the
Investors under Section 2 of this Agreement with respect to the Closing are
subject to the fulfillment or waiver, on the Closing Date, of each of the
following conditions:

 

7.1 Representations and Warranties True. The representations and warranties of
the Company contained in Section 3 qualified as to materiality shall be true and
correct in all respects, and those not so qualified shall be true and correct in
all material respects on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of the
Closing Date (except where such representation and warranty speaks by its terms
as of a different date, in which case it shall be true and correct as of such
date). The Company shall have delivered to the Investors at the Closing a
certificate in form and substance reasonably satisfactory to the Investors dated
the Closing Date and signed by the chief executive officer and the chief
financial officer or senior vice president of accounting of the Company to the
effect that the condition set forth in this Section 7.1 has been satisfied.

 

7.2 Compliance with Covenants. The Company shall have performed all of its
obligations hereunder in all material respects and complied with all agreements,
undertakings, covenants and conditions required hereunder to be performed by it
at or prior to the Closing. The Company shall have delivered to the Investors at
the Closing a certificate in form and substance reasonably satisfactory to the
Investors dated the Closing Date and signed by the chief executive officer and
the chief financial officer or senior vice president of accounting of the
Company to the effect that the condition set forth in this Section 7.2 has been
satisfied.

 

7.3 No Litigation.

 

(a) No Law shall have been promulgated, enacted or entered that restrains,
enjoins, prevents, materially delays, prohibits or otherwise makes illegal the
performance of this Agreement or the transactions contemplated hereby.

 

(b) No action, suit or proceeding shall be pending or threatened before any
Governmental Authority wherein an unfavorable injunction, judgment, order,
decree, ruling or charge would (i) prevent, materially delay, prohibit or
otherwise make illegal the consummation of any of the transactions contemplated
by this Agreement, (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling or charge shall be in effect) or (iii) affect
adversely the right of the Investors to own the Shares.

 

7.4 Securities Exemptions. The offer and sale of the Shares to the Investors
pursuant to this Agreement shall be exempt from the registration requirements of
the 1933 Act, the qualification requirements of the California Corporate
Securities Law of 1968 (the “California Securities Law”) and the registration
and/or qualification requirements of all other applicable state securities laws.

 

7.5 Certificate of Designations. The Series B Certificate shall have been filed
with the Secretary of State of the State of Delaware and a copy of the Series B
Certificate,

 

9



--------------------------------------------------------------------------------

certified by the Secretary of State of the State of Delaware, shall have been
delivered to the Investors.

 

7.6 Shares. The Company shall have executed and delivered to the Investors the
certificates representing the Shares to be purchased by the Investors pursuant
to Section 1.2 hereof.

 

7.7 Proceedings. All corporate and other proceedings to be taken by the Company
in connection with this Agreement and with respect to the transactions
contemplated hereby to be completed at or prior to the Closing and documents
incident thereto shall have been completed in form and substance reasonably
satisfactory to the Investors, and the Investors shall have received all such
counterpart originals or certified or other copies of this Agreements and such
other documents as it may reasonably request.

 

7.8 No Material Adverse Effect. No event shall have occurred and no condition
shall have arisen or been created since the date of this Agreement which has
had, or would be reasonably likely to have, a Material Adverse Effect.

 

8. CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING. The obligations of the
Company to the Investors under this Agreement with respect to the Closing are
subject to the fulfillment or waiver on the Closing Date of each of the
following conditions:

 

8.1 Representations and Warranties True. The representations and warranties of
the Investors contained in Section 4 qualified as to materiality shall have been
true and correct in all respects, and those not so qualified shall have been
true and correct in all material respects on and as of the Closing Date with the
same effect as though such representations and warranties had been made on and
as of the Closing Date (except where such representation and warranty speaks by
its terms as of a different date, in which case it shall be true and correct as
of such date).

 

8.2 Payment of Consideration. The Investors shall have paid the Purchase Price
in accordance with the provisions of Section 1.2.

 

8.3 No Litigation.

 

(a) No Law shall have been promulgated, enacted or entered that restrains,
enjoins, prevents, materially delays, prohibits or otherwise makes illegal the
performance of this Agreement or the transactions contemplated hereby.

 

(b) No action, suit or proceeding shall be pending or threatened before any
Governmental Authority wherein an unfavorable injunction, judgment, order,
decree, ruling or charge would (i) prevent, delay, prohibit or otherwise make
illegal the consummation of any of the transactions contemplated by this
Agreement, or (ii) cause any of the transactions contemplated by this Agreement
to be rescinded following consummation (and no such injunction, judgment, order,
decree, ruling or charge shall be in effect).

 

10



--------------------------------------------------------------------------------

8.4 Securities Exemptions. The offer and sale of the Shares to the Investors
pursuant to this Agreement shall be exempt from the registration requirements of
the 1933 Act, the qualification requirements of the California Securities Law
and the registration and/or qualification requirements of all other applicable
state securities laws.

 

9. Registration Statement for Resale of the Shares.

 

9.1 Registration. As promptly as practicable after the Closing but in any event
within thirty (30) days following the Closing Date, the Company shall prepare
and file with the SEC a registration statement on Form S-3 (the “Registration
Statement”), and maintain effective for the period specified in Section 9.2(a)
for use by the Investors and their respective Affiliates at any time during such
period with respect to the offering and sale or other disposition of the
Conversion Shares.

 

9.2 Company Obligations. In the case of each registration effected by the
Company pursuant to this Section 9, the Company will keep the Investors, as
applicable, advised in writing as to the initiation of each registration and as
to the completion thereof. At its expense, the Company will:

 

(a) use its best efforts to cause such registration to remain effective at all
times until the earlier of (i) such time as the distribution described in the
registration statement relating to the Conversion Shares has been completed and
(ii) two (2) years from the Closing Date;

 

(b) prepare and file with the SEC such amendments and post-effective amendments
to such registration statement and supplements to the prospectus as may be (i)
reasonably requested by the holders of a majority of the Conversion Shares, (ii)
reasonably requested by any participating holder (to the extent such request
relates to information relating to such holder), or (iii) necessary to keep such
registration effective for the period of time required by this Section 9;

 

(c) prepare and deliver to the Investors as many copies of each preliminary and
final prospectus and other documents incident thereto as each of the Investors
from time to time may reasonably request;

 

(d) immediately notify the Investors, at any time when a prospectus relating to
a registration of Conversion Shares is required to be delivered under the 1933
Act, of the happening of any event as a result of which the prospectus included
in such registration statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, and, at the
request of the Investors, prepare a supplement or amendment to such registration
statement so that, as thereafter delivered to the purchasers of such Conversion
Shares, such prospectus will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated or necessary to make the
statements therein not misleading;

 

(e) list the Conversion Shares on the automated quotation system and/or
securities exchanges upon which the Common Stock is listed;

 

11



--------------------------------------------------------------------------------

(f) use its best efforts to register or qualify and maintain the qualification
of the Conversion Shares covered by such registration under such state
securities or “blue sky” laws for offers and sales to the public as the
Investors shall reasonably request; provided, however, that the Company shall
not be obligated to qualify as a foreign corporation to do business under the
laws of or become subject to taxation in, any jurisdiction in which it shall not
be then qualified, or to file any general consent to service of process;

 

(g) otherwise use its best efforts to comply with the securities laws of the
United States and other applicable jurisdictions and all applicable rules and
regulations of the SEC and comparable Governmental Authorities in other
applicable jurisdictions;

 

(h) notify the Investors (i) when the Registration Statement or any amendment
thereto has been filed or become effective, when the prospectus or any amendment
or supplement thereto has been filed and to furnish the Investors with copies
thereof, (ii) of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or any order preventing or
suspending the use of the preliminary prospectus or the Final Prospectus (as
defined below) or the initiation or threatening of any proceedings for such
purposes, and (iii) the receipt by the Company of any notification with respect
to the suspending of the qualification of the Conversion Shares for offering or
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

 

(i) with a view to making available the benefits of certain rules and
regulations of the SEC which may permit the sale of restricted securities to the
public without registration, the Company agrees to: (i) make and keep public
information available as those terms are understood and defined in Rule 144;
(ii) use its best efforts to file with the SEC in a timely manner all reports
and other documents required of the Company under the 1933 Act and the 1934 Act
at any time after it has become subject to such reporting requirements; and
(iii) so long as an Investor or transferee of an Investor owns any Securities,
furnish to such Investor or transferee of suchInvestor upon request, a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 and of the 1933 Act and the 1934 Act, a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents so
filed as suchInvestor or transferee of such Investor may reasonably request in
availing itself of any rule or regulation of the SEC allowing such Investor or
transferee of such Investor to sell any such securities without registration.

 

9.3 Restrictions on Registrations. If at any time or from time to time after the
effective date of the Registration Statement, the Company promptly notifies the
Investors in writing of the existence of a Potential Material Event (as defined
below), the Investors shall not offer or sell any Conversion Shares or engage in
any other transaction involving or relating to the Conversion Shares, from the
time of the giving of notice with respect to a Potential Material Event until
the Investors receive written notice from the Company that such Potential
Material Event either has been disclosed to the public or no longer constitutes
a Potential Material Event. If a Potential Material Event shall occur prior to
the date the Registration Statement is filed, then notwithstanding Section 9.1
above, the Company’s obligation to file the Registration Statement shall be
delayed until such Potential Material Event either has been disclosed to the
public or no longer constitutes a Potential Material Event. “Potential Material
Event” means any of the following: (a) the possession by the Company of material
information not ripe for disclosure in a

 

12



--------------------------------------------------------------------------------

registration statement, as determined in good faith by the Chief Executive
Officer or the Board of Directors that disclosure of such information in a
Registration Statement would be materially detrimental to the business and
affairs of the Company; or (b) any material engagement or activity by the
Company which would, in the good faith determination of the Chief Executive
Officer or the Board of Directors, be materially adversely affected by
disclosure in a registration statement at such time, which determination shall
be accompanied by a good faith determination by the Chief Executive Officer or
the Board of Directors that the applicable Registration Statement would be
materially misleading absent the inclusion of such information. In no event
shall the suspension of the Registration Statement (or the permissible delay in
filing a Registration Statement) (i) exceed ninety (90) days on any one occasion
as a result of a Potential Material Event or (ii) be permitted more than once
during any 12-month period.

 

9.4 Investor Obligations and Rights.

 

(a) Each of the Investors shall cooperate as reasonably requested by the Company
with the Company in connection with the preparation of the Registration
Statement, and for so long as the Company is obligated to file and keep
effective the Registration Statement, shall provide to the Company, in writing,
for use in the Registration Statement, all such information regarding such
Investor and its plan of distribution of the Conversion Shares as may be
reasonably necessary to enable the Company to prepare the Registration Statement
and prospectus covering the Conversion Shares, to maintain the currency and
effectiveness thereof and otherwise to comply with all applicable requirements
of law in connection therewith. Each of the Investors shall have the right to
prepare any portions of the Registration Statement requiring information
regarding such Investor and its plan of distribution of the Conversion Shares.

 

(b) During such time as an Investor may be engaged in a distribution of the
Conversion Shares, such Investor shall comply with Regulation M promulgated
under the 1934 Act and pursuant thereto it shall, among other things; (i) not
engage in any stabilization activity in connection with the securities of the
Company in contravention of such regulation; (ii) distribute the Conversion
Shares under the Registration Statement solely in the manner described in the
Registration Statement; and (iii) cease distribution of such Conversion Shares
pursuant to such Registration Statement upon receipt of written notice from the
Company that the prospectus covering the Conversion Shares contains any untrue
statement of a material fact or omits a material fact required to be stated
therein or necessary to make the statements therein not misleading.

 

(c) Each of the Investors hereby covenants with the Company not to make any sale
of the Conversion Shares without effectively causing the prospectus delivery
requirements under the 1933 Act to be satisfied unless the sale is made pursuant
to an exemption from registration.

 

(d) Each of the Investors acknowledges and agrees that the Conversion Shares
sold pursuant to the Registration Statement are not transferable on the books of
the Company unless the stock certificate submitted to the transfer agent
evidencing the Conversion Shares is accompanied by a certificate reasonably
satisfactory to the Company to the effect that

 

13



--------------------------------------------------------------------------------

(i) the Conversion Shares have been sold in accordance with this Agreement and
the Registration Statement and (ii) the requirement of delivering a current
prospectus has been satisfied.

 

(e) Following termination of the effectiveness of the Registration Statement,
each of the Investors shall discontinue sales of Conversion Shares pursuant
thereto upon receipt of notice from the Company of its intention to remove from
registration the Conversion Shares covered thereby which remain unsold, and each
of the Investors shall promptly notify the Company of the number of Conversion
Shares registered that remain unsold immediately upon receipt of the notice from
the Company.

 

(f) Each of the Investors will observe and comply with the 1933 Act, the 1934
Act and the general rules and regulations thereunder, as now in effect and as
from time to time amended and including those hereafter enacted or promulgated,
in connection with any offer, sale, pledge, transfer or other disposition of the
Conversion Shares or any part thereof.

 

9.5 Indemnification.

 

(a) The Company will indemnify and hold harmless to the fullest extent permitted
by law each of the Investors, as applicable, each of its Affiliates and each of
their respective officers, directors, shareholders, employees, advisors, agents
and partners, and each person controlling each of the Investors, with respect to
each registration which has been effected pursuant to this Section 9 against all
Losses (as defined below) jointly and severally arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other document (including any amendment or
supplement thereto or any documents incorporated by reference therein and any
related registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the 1933 Act or the 1934 Act or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and will reimburse each of the Investors, each of its Affiliates and each of
their respective officers, directors, shareholders, employees, advisors, agents
and partners, and each person controlling each of the Investors for any legal
and any other expenses reasonably incurred in connection with investigating and
defending any such Losses; provided, however, that the Company will not be
liable in any such case to the extent that any such Losses arise out of or is
based on any untrue statement or omission based upon written information
furnished to the Company by the Investors and stated expressly to be
specifically for use therein. “Losses” shall mean, collectively, any and all
losses, penalties, judgments, suits, costs, claims, liabilities, damages and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements).

 

(b) Each of the Investors will, if Conversion Shares held by it are included in
the securities as to which such registration, qualification or compliance is
being effected, indemnify and hold harmless to the fullest extent permitted by
law the Company, each of its Affiliates and their respective directors,
employees, advisors, agents and officers and each person who controls the
Company, against all Losses arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any such registration

 

14



--------------------------------------------------------------------------------

statement, prospectus, offering circular or other document made by such Investor
in writing, or any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statements by such
Investor therein not misleading, and will reimburse the Company and its
directors, officers, partners, persons, or control persons for any legal or any
other expenses reasonably incurred in connection with investigating or defending
any such Losses, in each case to the extent, but only to the extent, that such
untrue statement (or alleged untrue statement) or omission (or alleged omission)
is made in such registration statement, prospectus, offering circular or other
document in reliance upon and in conformity with written information furnished
to the Company by such Investor and stated expressly to be specifically for use
therein; provided, however, that the obligations of each of the Investors
hereunder shall be limited to an amount equal to the net proceeds to such
Investor of securities sold as contemplated herein.

 

(c) Each party entitled to indemnification under this Section 9.5 (the
“Indemnified Party“) shall give notice to the party required to provide
indemnification (the “Indemnifying Party“) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at such party’s expense (unless (i) the Indemnifying Party has agreed in
writing to pay such fees or expenses, (ii) the Indemnifying Party shall have
failed to assume the defense of such claim within a reasonable time after
receipt of notice of such claim from the Person entitled to indemnification
hereunder and employ counsel reasonably satisfactory to such Person, (iii) the
Indemnified Party has reasonably concluded (based on the written advice of
counsel) that there may be legal defenses available to it or other Indemnified
Parties that are different from or in addition to those available to the
Indemnifying Party, or (iv) the Indemnified Party shall have reasonably
concluded that there may be a conflict of interest between the Indemnifying
Party and the Indemnified Party in such action, in which case the fees and
expenses of counsel shall be at the expense of the Indemnifying Party), and
provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 9 unless the Indemnifying Party is materially prejudiced
thereby. If such defense is not assumed by the Indemnifying Party, the
Indemnifying Party will not be subject to any liability for any settlement made
without its consent, but such consent may not be unreasonably withheld. If the
Indemnifying Party assumes the defense, the Indemnifying Party shall not have
the right to settle such action without the written consent of the Indemnified
Party. No Indemnifying Party, in the defense of any such claim or litigation
shall, except with the consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

 

If the indemnification provided for in this Section 9.5 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any Losses

 

15



--------------------------------------------------------------------------------

referred to herein, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and of the Indemnified Party on the other in connection with the statements
or omissions which resulted in such loss, liability, claim, damage or expense,
as well as any other relevant equitable considerations. The relative fault of
the Indemnifying Party and of the Indemnified Party shall be determined by
reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding anything in this Section 9.5 to the contrary, no Indemnifying
Party (other than the Company) shall be required pursuant to this Section 9.5 to
contribute any amount in excess of the amount by which the net proceeds received
by such Indemnifying Party from the sale of Conversion Shares in the offering to
which the Losses of the Indemnified Party relates exceeds the amount of any
damages which such Indemnifying Party has otherwise been required to pay by
reason of such untrue statement or omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9.5 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

(d) The foregoing indemnity agreement of the Company and Investors is subject to
the condition that, insofar as they relate to any Losses made in a preliminary
prospectus but eliminated or remedied in the amended prospectus on file with the
SEC at the time the registration statement in question becomes effective or the
amended prospectus filed with the SEC pursuant to Rule 424(b) promulgated under
the 1933 Act (the “Final Prospectus“), such indemnity or contribution agreement
shall not inure to the benefit of an Investor if a copy of the Final Prospectus
was timely furnished to such Investor in sufficient quantities for delivery and
was not furnished to the person asserting the loss, liability, claim or damage
at or prior to the time such action is required by the 1933 Act.

 

(e) Notwithstanding any other provision of this Agreement, the obligations of
the parties under this Section 9.5 shall survive indefinitely.

 

9.6 Expenses. The Company shall pay all expenses incident to the registration of
the Conversion Shares under this Section 9 including without limitation, all
registration, listing, quotation and filing fees, all fees and expenses of
complying with securities or blue sky laws, all word processing, duplicating and
printing expenses, and the fees and disbursements of counsel for the Company and
its independent public accountants. With respect to sales of the Conversion
Shares, the Investors shall pay all underwriting discounts and commissions and
fees of underwriters, selling brokers, dealer managers or similar securities
industry professionals relating to the distribution of the Conversion Shares to
be sold by the Investors, the fees and disbursements of counsel retained by the
Investors and transfer taxes, if any.

 

16



--------------------------------------------------------------------------------

10. TERMINATION

 

10.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a) by mutual written agreement of the Company and the Investors;

 

(b) by either the Investors or the Company (provided that the terminating Party
is not then in material breach of any representation, warranty, covenant or
other agreement contained in this Agreement) if the Closing shall not have been
consummated on or before July 31, 2003;

 

(c) by either the Investors or the Company if a court of competent jurisdiction
or a Governmental Authority shall have issued a non-appealable final judgment,
injunction, order, ruling or decree or taken any other action having the effect
of permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement provided that the Party seeking to terminate this
Agreement pursuant to this clause (c) shall have used its reasonable best
efforts to have such judgment, injunction, order, ruling or decree lifted,
vacated or denied; or

 

(d) by either the Investors or the Company (provided that the terminating Party
is not then in material breach of any representation, warranty, covenant or
other agreement contained in this Agreement) in the event of a material breach
by the other Party of any representation or warranty contained in this Agreement
which cannot be or has not been cured within thirty (30) days after the giving
of written notice to the breaching Party of such breach.

 

10.2 Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 10.1, this Agreement shall forthwith become void and there
shall be no liability on the part of any Party hereto (or any stockholder,
director, officer, partner, employee, agent, consultant or representative of
such Party) except as set forth in this Section 10.2, provided that nothing
contained in this Agreement shall relieve any party from liability for any
breach of this Agreement and provided further that Section 11 shall survive
termination of this Agreement.

 

11. MISCELLANEOUS.

 

11.1 Survival of Warranties. The representations and warranties of the Company
and the Investors contained in or made pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the Closing for a period of
twenty-four (24) months from the Closing Date and shall in no way be affected by
any knowledge or investigation of the subject matter thereof made by or on
behalf of the Investors or the Company, as the case may be.

 

11.2 Specific Performance. The parties hereto specifically acknowledge that
monetary damages are not an adequate remedy for violations of this Agreement,
and that any party hereto may, in its sole discretion, apply to a court of
competent jurisdiction for specific performance or injunctive or such other
relief as such court may deem just and proper in order to

 

17



--------------------------------------------------------------------------------

enforce this Agreement or prevent any violation hereof and, to the extent
permitted by applicable Law and to the extent the party seeking such relief
would be entitled on the merits to obtain such relief, each party waives any
objection to the imposition of such relief.

 

11.3 Successors and Assigns

 

(a) This Agreement shall bind and inure to the benefit of the Company and the
Investors and their respective successors, permitted assigns, heirs and personal
representatives; provided that the Company may not assign its rights or
obligations under this Agreement to any Person without the prior written consent
of the Investors.

 

(b) Nothwithstanding Section 11.3(a) or any other provision to the contrary in
this Agreement, the Investors may assign any and all of their rights and
obligations under Section 9 hereof in connection with the transfer to such
assignee of at least 1,000 Shares (or the Conversion Shares issued upon
conversion thereof).

 

11.4 Governing Law

.

(a) This Agreement shall be governed by and construed under the internal laws of
the State of California as applied to agreements among California residents
entered into and to be performed entirely within that State, without reference
to principles of conflict of laws or choice of law thereof.

 

(b) The Parties hereto hereby agree that the appropriate and exclusive forum for
any disputes arising out of this Agreement solely between the Company and any of
the Investors shall be the United States District Court for the Southern
District of California, and, if such court will not hear any such suit, the
courts of the state of Delaware, and the parties hereto hereby irrevocably
consent to the exclusive jurisdiction of such courts, and agree to comply with
all requirements necessary to give such courts jurisdiction. The Parties hereto
further agree that the Parties will not bring suit with respect to any disputes
arising out of this Agreement except as expressly set forth below for the
execution or enforcement of judgment, in any jurisdiction other than the above
specified courts. Each of the Parties hereto irrevocably consents to the service
of process in any action or proceeding hereunder by the mailing of copies
thereof by registered or certified airmail, postage prepaid, to the address
specified in Section 11.7 hereof. The foregoing shall not limit the rights of
any party hereto to serve process in any other manner permitted by the law or to
obtain execution of judgment in any other jurisdiction. The Parties further
agree, to the extent permitted by law, that final and unappealable judgment
against any of them in any action or proceeding contemplated above shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the fact and the amount of indebtedness.

 

11.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

11.6 Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs, exhibits
and schedules shall, unless

 

18



--------------------------------------------------------------------------------

otherwise provided, refer to sections and paragraphs hereof and exhibits and
schedules attached hereto, all of which exhibits and schedules are incorporated
herein by this reference.

 

11.7 Notices. All notices, requests, demands, claims and other communications
hereunder will be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given if (and then four (4)
Business Days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below:

 

To the Company:       PriceSmart, Inc.

4649 Morena Boulevard

San Diego, CA 92117-3650

Attention: Robert M. Gans, Esq.

Telephone: (858) 581-7726

Facsimile: (858) 581-4707

 

with a copy to:           Latham & Watkins LLP

12636 High Bluff Drive, Suite 300

San Diego, CA 92130

Attention: Robert E. Burwell, Esq.

Telephone: (858) 523-5400

Facsimile: (858) 523-5450

 

To the Investors:       To the names and addresses set forth

on the signature pages hereto

 

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service
or ordinary mail), but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any Party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other Parties notice in the manner herein set
forth.

 

11.8 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s or broker’s fee or commission in connection with this
transaction. The Company agrees to indemnify and hold harmless each of the
Investors from any liability for any commission or compensation in the nature of
a finder’s or broker’s fee (and any asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

 

19



--------------------------------------------------------------------------------

11.9 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Investors.

 

11.10 Attorneys’ Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and necessary disbursements in addition to
any other relief to which such party may be entitled.

 

11.11 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

11.12 Entire Agreement. This Agreement, together with all exhibits and schedules
hereto, constitutes the entire agreement and understanding of the parties with
respect to the subject matter hereof and supersedes any and all prior
negotiations, correspondence, agreements, understandings duties or obligations
between the Parties with respect to the subject matter hereof.

 

11.13 No Third Party Beneficiaries. This Agreement is for the sole benefit of
the Parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended or shall confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement, except that the provisions of Section 9.5
shall inure to the benefit of and be enforceable by each Indemnified Party.

 

11.14 Public Announcements.The Investors and the Company shall consult with each
other before issuing any press release with respect to this Agreement or the
transactions contemplated hereby and neither shall issue any such press release
or make any such public statement without the prior consent of the other, which
consent shall not be unreasonably withheld; provided, however, that a Party may,
without the prior consent of the other Party, issue such press release or make
such public statement as may upon the advice of counsel be required by law if it
has used commercially reasonable efforts to consult with the other Party prior
thereto. The Parties hereby consent to the filing of this Agreement by the
Company and a Schedule 13D and Form 4 by each of the Investors, as applicable,
with the SEC.

 

11.15 Further Assurances. From and after the date of this Agreement, upon the
request of any of the Investors or the Company, the Company and the Investors
shall execute and deliver such instruments, documents or other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

 

11.16 Fees and Expenses. Except as otherwise provided in this Agreement, each of
the Parties shall each bear its own expenses incurred in connection with the
negotiation and

 

20



--------------------------------------------------------------------------------

execution of this Agreement and each other agreement, document and instrument
contemplated by this Agreement and the consummation of the transactions
contemplated hereby and thereby.

 

11.17 Waiver of Jury Trial. THE COMPANY AND THE INVESTORS HEREBY WAIVE ANY RIGHT
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE COMPANY:

 

 

PRICESMART, INC.

 

By:

 

/s/    ROBERT M. GANS         

--------------------------------------------------------------------------------

Name:

  Robert M. Gans

Title:

  Executive Vice President and General Counsel

 

THE INVESTORS:

 

By:

 

/s/    SOL PRICE

--------------------------------------------------------------------------------

Name:

 

Sol Price

--------------------------------------------------------------------------------

Title:

 

Trustee

--------------------------------------------------------------------------------

 

Address: 7979 Ivanhoe Avenue, #520

La Jolla, California 92037

 

Facsimile: (858) 551-2314

Phone:       (858) 551-2311

 

THE PRICE FAMILY CHARITABLE FUND

 

By:

 

/s/    SOL PRICE        

--------------------------------------------------------------------------------

Name:

 

Sol Price

--------------------------------------------------------------------------------

Title:

 

Director

--------------------------------------------------------------------------------

 

Address: 7979 Ivanhoe Avenue, #520

La Jolla, California 92037

 

Facsimile: (858) 551-2314

Phone:       (858) 551-2311

 

22



--------------------------------------------------------------------------------

THE PRICE GROUP LLC

 

By:

 

/s/    JAMES CAHILL         

--------------------------------------------------------------------------------

Name:

 

James Cahill

--------------------------------------------------------------------------------

Title:

 

Manager

--------------------------------------------------------------------------------

 

Address: 7979 Ivanhoe Avenue, #520

La Jolla, California 92037

 

Facsimile: (858) 551-2314

Phone:       (858) 551-2311

 

ROBERT & ALLISON PRICE CHARITABLE REMAINDER TRUST

 

By:

 

/s/    ROBERT E. PRICE         

--------------------------------------------------------------------------------

Name:

 

Robert E. Price

--------------------------------------------------------------------------------

Title:

 

Trustee

--------------------------------------------------------------------------------

 

By:

 

/s/    ALLISON PRICE        

--------------------------------------------------------------------------------

Name:

 

Allison Price

--------------------------------------------------------------------------------

Title:

 

Trustee

--------------------------------------------------------------------------------

 

Address: 7979 Ivanhoe Avenue, #520

La Jolla, California 92037

 

Facsimile: (858) 551-2314

Phone:       (858) 551-2311

 

ROBERT & ALLISON PRICE TRUST 1/10/75

 

By:

 

/s/    ROBERT E. PRICE        

--------------------------------------------------------------------------------

Name:

 

Robert E. Price

--------------------------------------------------------------------------------

Title:

 

Trustee

--------------------------------------------------------------------------------

 

By:

 

/s/    ALLISON PRICE        

--------------------------------------------------------------------------------

Name:

 

Allison Price

--------------------------------------------------------------------------------

Title:

 

Trustee

--------------------------------------------------------------------------------

 

Address: 7979 Ivanhoe Avenue, #520

La Jolla, California 92037

 

Facsimile: (858) 551-2314

Phone:       (858) 551-2311

 

23



--------------------------------------------------------------------------------

SCHEDULE 3.4(b)

 

Piggyback: Under a Common Stock Purchase Agreement dated April 12, 2002 (the
“IFC Purchase Agreement”), if the Company proposes to register any shares of its
Common Stock in connection with an underwritten public offering, International
Finance Corporation (“IFC”) possesses piggyback registration rights to require
the Company to include up to an aggregate of 300,000 shares of the Company’s
Common Stock in such registration on the same terms and conditions as the
securities otherwise being sold through the underwriters. These piggyback
registration rights are in effect until the earlier of (1) such time as IFC has
completed the resale of its shares, (2) such time as IFC is able to freely sell
its shares without registration and without regard to volume or manner of sale
and (3) two years from IFC’s purchase of the shares.

 

Other registration rights:

 

  1.   Under a Registration Rights Agreement dated June 3, 2000, PSC, S.A.
(“PSC”) possesses registration rights with respect to an aggregate of 679,500
shares of the Company’s Common Stock. Pursuant to the Registration Rights
Agreement, the Company filed registration statements on Form S-3 on July 27,
2000 and August 8, 2001, which were subsequently declared effective. PSC has the
right to require that the registration statement be kept effective until PSC or
a permitted assignee has completed the distribution of its shares as described
in the registration statements.

 

  2.   Under Series A Preferred Stock Purchase Agreements dated January 15, 2002
and January 18, 2002, Grupo Gigante, S.A. de C.V., The Price Family Charitable
Fund, The Price Family Charitable Trust, The Sol and Helen Price Trust,
Oppenheimer—Close Investment Partnership, L.P., P. Oppenheimer Investment
Partnership, L.P., Performance Capital II, Little Wing LP, Trade Winds Fund
Ltd., Terrier Partners LP, Wynnefield Partners Small Cap Value, LP, Wynnefield
Partners Small Cap Value, LP I, and Wynnefield Small Cap Value Offshore Fund,
Ltd. (collectively, the “Series A Investors”) possess registration rights with
respect to an aggregate of 533,329 shares of the Company’s Common Stock.
Pursuant to the Series A Preferred Stock Purchase Agreements, the Company filed
a registration statement on Form S-3 on February 26, 2002, which was
subsequently declared effective. The Series A Investors have the right to
require that the registration statement be kept effective until the earlier of
(1) such time as the Series A Investors have completed the distribution of their
shares as described in the registration statement and (2) two years from their
purchase of the shares of Series A Preferred Stock.

 

  3.   Under the IFC Purchase Agreement, IFC possesses registration rights with
respect to an aggregate of 300,000 shares of the Company’s Common Stock.
Pursuant to the IFC Purchase Agreement, the Company filed a registration
statement on Form S-3 on April 18, 2002, which was subsequently declared
effective. IFC has the right to require that the registration statement be kept
effective until the earlier of (1) such time as IFC is able to freely sell its
shares without registration and without regard to volume or manner of sale and
(2) two years from its purchase of the shares.



--------------------------------------------------------------------------------

  4.   Under Common Stock Purchase Agreements dated June 24, 2002, Green Hill
Investments, Inc., Chancellor Holdings Limited and Nithyananda Ent. Ltd.
(collectively, the “GCN Investors”) possess registration rights with respect to
an aggregate of 47,808 shares of the Company’s Common Stock. Pursuant to the
Common Stock Purchase Agreements, the Company filed a registration statement on
Form S-3 on July 19, 2002, which was subsequently declared effective. The GCN
Investors have the right to require that the registration statement be kept
effective until the earlier of (1) such time as the GCN Investors are able to
freely sell their shares without registration and without regard to volume or
manner of sale and (2) two years from their purchase of the shares.

 

  5.   Under a Common Stock Purchase Agreement dated August 9, 2002, PSC
possesses registration rights with respect to an aggregate of 79,313 shares of
the Company’s Common Stock. Pursuant to the Common Stock Purchase Agreement, the
Company filed a registration statement on Form S-3 on October 25, 2002, which
was subsequently declared effective. PSC has the right to require that the
registration statement be kept effective until the earlier of (1) such time as
PSC is able to freely sell its shares without registration and without regard to
volume or manner of sale and (2) two years from its purchase of the shares.



--------------------------------------------------------------------------------

EXHIBIT A

 

Schedule of Investors

 

Investor

--------------------------------------------------------------------------------

   Number of Shares


--------------------------------------------------------------------------------

   Aggregate Purchase Price


--------------------------------------------------------------------------------

Sol and Helen Price Trust

   7,000    $  7,000,000

The Price Family Charitable Fund

   5,000    $  5,000,000

The Price Group LLC

   5,000    $  5,000,000

Robert & Allison Price Charitable Remainder Trust

   3,000    $  3,000,000

Robert & Allison Price Trust 1/10/75

   2,000    $  2,000,000     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

TOTAL

   22,000    $22,000,000     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

 

Certificate of Designations